Cite as 2020 Ark. 255
                  SUPREME COURT OF ARKANSAS
                                      No.   CV-19-985


ANARIAN CHAD JACKSON                           Opinion Delivered:   June 18, 2020
                   APPELLANT
                                               PRO SE APPEAL FROM THE LINCOLN
V.                                             COUNTY CIRCUIT COURT; MOTION
                                               TO FILE AN AMENDED REPLY BRIEF;
WENDY KELLEY, DIRECTOR,                        MOTION TO FILE AMENDMENT TO
ARKANSAS DEPARTMENT OF                         APPELLANT REPLY BRIEF
CORRECTION                                     [NO. 40CV-19-125]
                     APPELLEE
                                               HONORABLE JODI RAINES DENNIS,
                                               JUDGE

                                               AFFIRMED; MOTIONS DENIED.


                            ROBIN F. WYNNE, Associate Justice

       Appellant Anarian Chad Jackson filed in the circuit court in the county where he is

incarcerated a petition for writ of habeas corpus pursuant to Arkansas Code Annotated

section 16-112-101 (Repl. 2016). Jackson alleged in the petition that the judgment and

commitment order was illegal on its face because it was signed by Judge Bogard, who did

not preside at his trial and lacked jurisdiction to enter the judgment; that the trial court

exceeded its jurisdiction when it admitted into evidence the pretrial statement of Takesha

Griffin; and that Judge Bogard lacked jurisdiction to enter the judgment because he failed

to recuse himself after Jackson threatened to kill Judge Bogard’s wife. The circuit court

denied and dismissed the petition. On appeal, Jackson raises the same claims for habeas

relief raised in the petition filed below and further contends that the circuit court erred
when it failed to conduct a hearing on his petition. 1 We find no error and affirm. Jackson

subsequently filed two motions to amend his reply brief and submitted a tendered reply

brief upon filing his second motion to amend. The motions are denied.

                                     I. Standard of Review

       A circuit court’s decision on a petition for writ of habeas corpus will be upheld

unless it is clearly erroneous. Hobbs v. Gordon, 2014 Ark. 225, 434 S.W.3d 364. A decision

is clearly erroneous when, although there is evidence to support it, the appellate court,

after reviewing the entire evidence, is left with the definite and firm conviction that a

mistake has been made. Id.

                                     II. Nature of the Writ

       A writ of habeas corpus is proper when a judgment and commitment order is

invalid on its face or when a circuit court lacks jurisdiction over the cause. Foreman v. State,

2019 Ark. 108, 571 S.W.3d 484. Jurisdiction is the power of the court to hear and

determine the subject matter in controversy. Baker v. Norris, 369 Ark. 405, 255 S.W.3d
466 (2007). When the trial court has personal jurisdiction over the appellant and also has

jurisdiction over the subject matter, the court has authority to render the judgment.

Johnson v. State, 298 Ark. 479, 769 S.W.2d 3 (1989). Under our statute, a petitioner for the

writ who does not allege his or her actual innocence and proceed under Act 1780 of 2001


       1
        In his brief on appeal, Jackson alternatively asks for relief pursuant to a petition for
certiorari and to recall the mandate on direct appeal of the judgment of conviction.
Because Jackson’s requests for these alternative forms of relief are irrelevant to the issues
underlying this appeal, the requests need not be addressed.
                                               2
must plead either the facial invalidity of the judgment or the lack of jurisdiction by the trial

court and make a showing, by affidavit or other evidence, of probable cause to believe that

he or she is being illegally detained. Ark. Code Ann. § 16-112-103(a)(1) (Repl. 2016).

Unless the petitioner can show that the trial court lacked jurisdiction or that the judgment

was invalid on its face, there is no basis for a finding that a writ of habeas corpus should

issue. Fields v. Hobbs, 2013 Ark. 416. Moreover, a habeas proceeding does not afford a

prisoner an opportunity to retry his or her case, and it is not a substitute for direct appeal

or postconviction relief. Philyaw v. Kelley, 2015 Ark. 465, 477 S.W.3d 503. This court

views an issue of a void or an illegal sentence as being an issue of subject-matter

jurisdiction. Collier v. Kelley, 2020 Ark. 77, 594 S.W.3d 50. A sentence is void or illegal

when the trial court lacks the authority to impose it. Id. A trial court has subject-matter

jurisdiction to hear and determine cases involving violations of criminal statutes. Id.

                                        III. Background

        In 2003, a Pulaski County Circuit Court jury convicted Jackson of first-degree

murder, and he was sentenced to life imprisonment. This court affirmed. Jackson v. State,

359 Ark. 297, 197 S.W.3d 468 (2004). Jackson subsequently filed a petition for writ of

habeas corpus in the Jefferson County Circuit Court alleging that Judge Bogard did not

have jurisdiction to enter the judgment of conviction because Judge Bogard had not

presided over his trial. The Jefferson County Circuit Court denied the petition because

the judge who presided over the trial and the judge who signed the judgment had authority

to act in the criminal proceedings because both had been elected within the same judicial
                                               3
district. See Jackson v. Kelley, 2019 Ark. 191, 575 S.W.3d 105. Without addressing the

merits of Jackson’s claim, we dismissed the petition because Jackson had been transferred

to Lincoln County while the habeas appeal was pending. Id.

                                 IV. Claims for Habeas Relief

       As stated above, Jackson alleges for a second time that his judgment of conviction is

illegal on its face because it was signed by Judge Bogard, who did not preside over his trial

and therefore did not have the authority to sign the judgment. Jackson is mistaken.

Jurisdiction is granted to a particular position—that is, to a particular court—and not to the

person who fills it. Lukach v. State, 2018 Ark. 208, 548 S.W.3d 810 (citing Simpson v. State,

310 Ark. 493, 837 S.W.2d 475 (1992)). Here, Judge Bogard was the circuit judge elected

in the judicial district where Jackson was tried and convicted, and Judge Bogard had

authority to sign the judgment reflecting the jury’s verdict. Jackson’s reliance on Waddle v.

Sargent, 313 Ark. 539, 855 S.W.2d 919 (1993), is misplaced because that case involved the

lack of jurisdiction of judges who were not elected in the judicial district where the crime

was committed. Jackson’s further reliance on Arkansas Code Annotated section 16-13-

211(d) (Repl. 2016) for the proposition that a presiding judge is required to sign the

judgment is likewise misplaced because that statute is relevant to proceedings “where a jury

is waived and a cause is submitted for trial before the court sitting as a jury.” See Ark. Code

Ann. § 16-13-211(b). Here, Jackson was tried by a jury, and this statute is not applicable.

       Jackson’s additional claims for relief are not cognizable in a habeas proceeding

because his claims represent allegations of trial error. Assertions of trial error and due-
                                              4
process claims do not implicate the facial validity of the judgment or the jurisdiction of the

trial court because the writ will not issue to correct errors or irregularities that occurred at

trial. Stephenson v. Kelley, 2018 Ark. 143, 544 S.W.3d 44. There is no merit to Jackson’s

claim that the admission into evidence of a particular pretrial statement deprived the court

of jurisdiction. A challenge to the admission of evidence is not cognizable in a habeas

proceeding. Tilson v. Kelley, 2018 Ark. 128, 543 S.W.3d 505. Finally, Jackson’s contention

that Judge Bogard did not have jurisdiction to enter the judgment because he did not

recuse himself is also without merit. Claims of judicial bias amount to allegations of trial

error and are not cognizable in habeas proceedings. Jefferson v. Kelley, 2017 Ark. 29, 509
S.W.3d 626 (per curiam). A trial judge’s failure to recuse himself or herself in accordance

with the Canons of Judicial Conduct does not deprive the court of jurisdiction. The

circuit court did not clearly err when it denied and dismissed Jackson’s habeas petition.

                           V. Entitlement to an Evidentiary Hearing

       Jackson contends that the circuit court was required to appoint an attorney and

conduct a hearing on his habeas petition. While our statutory habeas corpus scheme

contemplates a hearing in the event the writ is issued, there is no requirement that a

hearing be given a petitioner regardless of the content of the petition. Sims v. State, 2018
Ark. 271, 555 S.W.3d 868. A hearing is not required on a habeas petition—even when the

petition alleges an otherwise cognizable ground—when probable cause for the issuance of

the writ is not shown by affidavit or other evidence. Id. Jackson failed to demonstrate



                                               5
probable cause for the issuance of the writ, and the circuit court was not required to

appoint counsel and hold a hearing on his petition.

       Affirmed; motions denied.

       HART,                                        J.,                              dissents.

       JOSEPHINE LINKER HART, Justice, dissenting. The circuit court erred in dismissing

Jackson’s habeas petition. This case involves the appointment of a special judge who

presided at the trial but failed to sign the judgment and commitment order. The circuit

court failed to ascertain that the trial court’s jurisdiction was proper.

       Before Tim Fox was elected to the circuit court, he was a practicing attorney in

Pulaski County. Near the end of his tenure, Circuit Judge David Bogard took a vacation

and Fox was appointed as a special judge in his stead. However, there is nothing in the

record to suggest that the formalities of Administrative Order No. 16 were followed in

appointing a special judge.

       Amendment 80 § 4 of the Arkansas Constitution gives superintending control of

circuit courts to the Supreme Court.1 It states that “[t]he Supreme Court shall exercise


       1
         This opinion recognizes that pre-Amendment 80 decisions by this court have held
that “the elections of special judges, including the reasons for the regular judge’s absence,
are presumed to be valid.” Travis v. State, 328 Ark. 442, 449, 944 S.W.2d 96, 99 (1997)
(citing Daley v. Boroughs, 310 Ark. 274, 835 S.W.2d 858 (1992) (citing Titan Oil & Gas Inc. v.
Shipley, 257 Ark. 278, 517 S.W.2d 210 (1974))). “Also, it is the appellant’s burden to
produce a record showing that an attack on the election was made in the trial court.” Id.,
944 S.W.2d at 99 (citing Titan Oil & Gas Inc., 257 Ark. 278, 517 S.W.2d 210). However,
the modification of our State Constitution upon the adoption of Amendment 80 altered
that presumption and the objection requirement.

                                                6
general superintending control over all courts of the state and may temporarily assign

judges, with their consent, to courts or divisions other than that for which they were

elected or appointed. These functions shall be administered by the Chief Justice.”

         Using that superintending authority, this court has created Administrative Order

No. 16, which outlines the procedures regarding the assignment of judges. This section

clearly establishes the Chief Justice’s duties when exercising the duties of appointments

granted by Amendment 80.

         Administrative Order No. 16(II) outlines three bases for assignment of a special

judge.

         A.    Disqualification pursuant to Arkansas Code of Judicial Conduct; and or

         B.    Temporary inability to serve; or

         C.    Other need as determined by the Chief Justice.

Once the threshold for a special judge is met, the Chief Justice’s duties are set forth in the

next section of the Administrative Order. Section (III) provides, in pertinent part, the rules

for requesting an assignment. The section clearly states a trial judge requesting that a judge

be assigned shall write a letter to the Chief Judge asking that an assignment be made

pursuant to one or more of the bases set forth in Section (II). Also, in cases of

disqualification in judicial circuits with more than one judge, the process in the circuit’s

administrative plan should be followed. All judges in the circuit must be disqualified

before an assignment will be made. One judge in the circuit is responsible for writing the



                                              7
letter of request, sufficient in detail to inform the Chief Justice that all judges in the circuit

have recused themselves.

       Even if, for argument’s sake, we can ignore the apparent impropriety in the

appointment of the special judge, it is fundamental that all documents generated be signed

by the presiding judge. Ark. Sup. Ct. Admin. Order No. 8; see also 3A Trial Handbook for

Arkansas Lawyers, Preparation of the Sentencing Order § 109:51 (2019–2020 ed.).

       As noted previously, there is nothing in the record to indicate that the factual

predicate for the appointment of a special judge was present. “If the election of a special

judge was not held in the prescribed manner, the judge had no judicial authority and any

judgment reached by him or her is void.” Found. Telecomms., Inc. v. Moe Studio, Inc., 341
Ark. 231, 16 S.W.3d 531 (2001); see also 2 Arkansas Civil Practice & Procedure, Special

Judges § 3:4 (5th ed.). The language used in the constitutional amendment and the

Administrative Order indicates these requirements are not discretionary but instead

appears to provide that full compliance is necessary before jurisdiction can attach to the

proceedings.

       In 1909, the General Assembly enacted the following (Laws 1909, p. 147): “Where

the judge who presided at any trial shall die, become insane, or for any other cause become

incapacitated before he has signed the bill of exceptions, his successor in office shall allow

or correct, and sign the said bill of exceptions.”

       Prior to the enactment of that statute, it was repeatedly ruled by this court
       that the bill of exceptions must be signed by the judge who presided at the
       trial, and that the only remedy, where an appellant lost his right of appeal by
                                                8
       reason of death or incapacity of the presiding judge before the bill of
       exceptions was signed, was by an action in the chancery court for relief, on
       account of the unavoidable casualty. The act of 1909 sought to remedy this,
       and to give appellants appropriate relief “where the judge who presided at
       any trial shall die, become insane, or for any other cause become
       incapacitated before he has signed the bill of exceptions.” The present case
       does not, however, fall within the terms of that statute, for it does not appear
       that the presiding judge died, became insane, or in any other way
       incapacitated. The expiration of his term of office did not incapacitate him
       from signing the bill of exceptions, and notwithstanding that fact, it was his
       duty, and not that of the succeeding judge, to sign it.

O’Neal v. State, 98 Ark. 449, 451, 136 S.W. 936, 936 (citing Watkins v. State, 37 Ark. 370

(1881)).

       When we review the facts established in this case, it is apparent that not one circuit

judge in the Pulaski County judicial district recused himself or herself from Jackson’s case.

While the Chief Justice may have some discretion in finding a need to appoint a special

judge, he has no discretion to appoint in the absence of all elected judges in the district

requesting. Likewise, the requirement of signature is mandatory. There is an appearance of

impropriety in the face of the judgement and commitment order when an appointed

special judge hears the case and a different judge signs the order. It is important for both

the defendant and the public to know that the presiding judge will be accountable for

fulfilling the procedures and application of the law during the trial. This accountability for

properly performing his or her duties is evidenced by signing the order. This is particularly

so when the highest court appoints special judges and then acts as the reviewing court for

the conduct of the trial. It stands to reason that the highest court cannot allow any judge

other than the presiding judge to attest to the accuracy of the proceedings. When a

                                              9
presiding judge fails to sign the judgment and commitment order, and a judge who has not

been present does so, it invites questions concerning the trial procedure. The judge’s

attestation has no impact on whether the record is truly accurate.

       The majority misunderstands the law concerning jurisdiction when it opined that

subject-matter jurisdiction rests solely with the court without the presence of the judge.

The judicial district and the judges that sit in that district are authorized by the legislature.2

A circuit court in each judicial district does so in reference to the number of judges not the

number of courts. Here, the majority answers the wrong question. It was not whether the

circuit court with Judge Bogard presiding had jurisdiction to hear a criminal proceeding

but whether a special judge could do so. It is a question of whether the proper protocols

were applied when appointing the special judge and whether that special judge performed

his duties in conformity with his appointment and the law. We first note that when the

judges in the district where the judge is to be appointed, and this court, i.e., the Chief

Justice, do not follow Administrative Order No. 16, jurisdiction is not proper. The basis

for Jackson’s petition is the validity of his judgment because it was signed by Judge Bogard.

Judge Bogard was not the presiding judge during Jackson’s trial. Special Judge Tim Fox, a

practicing attorney at the time of the trial, was assigned to fill in for Judge Bogard––the

elected judge.




       2
        Specific reference to the Sixth Judicial Circuit can be found in Ark. Code Ann.
section 16-13-1401.
                                               10
       The record indicates that Special Judge Tim Fox was temporarily in Bogard’s

courtroom while he was on vacation and when he eventually retired from the court.

However, the problem is that the Sixth Circuit has more than one judge. The question to

be reviewed by the fact-finder is whether the proper procedures were followed. The

remaining judges of the Sixth Circuit all should have properly recused themselves before

the Chief Justice appointed a special judge. The Sixth Circuit is not exempt from the

procedures outlined in Administrative Order No. 16. In the interest of justice this court

needs to ensure this is not a perfunctory task with no review. The fact-finder should make

that determination that the procedures were followed.

       The actions taken by Judge Bogard, Special Judge Tim Fox, and the Chief Justice do

not conform to the procedures outlined. This court cannot affirm lower-court actions that

have been performed outside the established protocols and procedures. Failure to enforce

compliance undermines any constitutional and statutory protections that were afforded to

the defendant. It creates doubt in the entire judicial process.

       The process outlined in Administrative Order No. 16 is a jurisdictional

requirement. A presumption that this protocol was followed is not good enough.

Therefore, I must dissent.

       Anarian Chad Jackson, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Jason Michael Johnson, Ass’t Att’y Gen., for appellee.




                                              11